Order entered October 26, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00039-CR

                        CHRISTOPHER ARIC RADKE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-9602380-N

                                          ORDER
       The State’s October 25, 2017 motion for extension of time to file a brief is GRANTED,

and the brief submitted to this Court on October 25, 2017 is ORDERED filed as of that date.


                                                     /s/   MOLLY FRANCIS
                                                           PRESIDING JUSTICE